Citation Nr: 0025399	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active military duty from August 1962 
to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced the rating for the 
service connected left knee disorder from 20 percent to 10 
percent.  The veteran testified at a hearing at the RO in 
July 1995.  In September 1997, he testified at a hearing 
before a member of the Board.  In January 1998, the Board 
restored a 20 percent rating, and remanded the matter of a 
rating in excess of 10 percent for additional development.  
In September 1999, the Board remanded the case again.  It is 
now back for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's left knee disorder is manifested by 
moderate instability, complaints of the knee giving out, and 
x-ray evidence of arthritis with almost full motion of the 
knee, but pain on motion demonstrated. 


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for instability of the 
left knee is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  A separate 10 percent rating is warranted for arthritis 
of the left knee with painful motion.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
On remand, VA has provided the veteran assistance in 
developing pertinent evidence.  The Board finds that the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a) is now met.

I.  Factual Background

Service medical records demonstrate that the veteran was 
hospitalized in August 1964 following an injury to his left 
knee.  An arthrotomy of his left knee was performed.  
Internal derangement of the left knee was diagnosed.  In 
November 1964, status postoperative for repair of torn medial 
collateral ligament and avulsion of the anterior tibial spine 
of the left knee was diagnosed.  Service connection for a 
left knee disorder was granted by rating decision in November 
1965.  The disorder has been rated at least 10 percent 
disabling since a Board decision in September 1973 restored 
such rating.

VA outpatient treatment records from March to July 1991 
indicate the veteran was treated for persistent left knee 
pain.  In March 1991, x-rays of the left knee revealed 
minimal degenerative changes manifested by small osteophyte 
formations of the joint margins of the tibia and patella.  
Joint space was well preserved.  The impression was 
degenerative changes of the left knee.  In May 1991, minimal 
effusion, medial tenderness, and moderate patellofemoral pain 
were noted.  Collateral ligaments were stable.  McMurray's 
sign was positive.  Instability was not shown.  The 
impression was residual tear, medial posterior ligament, 
patellofemoral disease.  Based on these records, the RO 
increased the rating to 20 percent in August 1991.

On VA examination in October 1993, the veteran complained of 
left knee pain.  He reported that he took only over the 
counter medication for his pain.  Examination showed a normal 
gait.  There was 1+ swelling.  There was no deformity, 
subluxation, lateral instability, or nonunion of the left 
knee.  Range of motion was 0 degrees hyperextension and 110 
degrees hyperflexion.  Crepitation was noted on flexion of 
the left knee.  No loose bodies were felt.  X-rays revealed 
osteoarthritis of the left patellofemoral joint, secondary to 
underlying chondromalacia.  Large coexistent joint effusion 
was present.  Status post medial meniscectomy of the left 
knee was diagnosed.

On VA examination in August 1995, the veteran complained of 
left knee pain. He reported continued difficulty with his 
knee and that he treated the pain occasionally with Tylenol 
or Advil.  He reported that he did "pretty good" at work 
but had more knee problems with such activities as riding a 
tractor or prolonged walking.  He reported occasional locking 
and falling twice due to his knee giving out.  He stated his 
knee pain was aggravated by damp weather and was almost 
continuous, whereas previously it was episodic.  Examination 
of the left knee showed probable small effusion.  The knee 
seemed to be stable to anterior and posterior drawer test.  
McMurray's sign was negative.  Range of motion was extension 
to 0 degrees and flexion to 120 degrees.  There was no 
tenderness noted; there was crepitus on flexion.  Internal 
derangement of the left knee was diagnosed. 

Based upon the April 1995 VA examination, the RO proposed to 
reduce the veteran's rating to 10 percent in May 1995.  The 
veteran responded to this notice by requesting a personal 
hearing and submitting additional evidence.  At a personal 
hearing before the RO in July 1995, he complained of swelling 
and continuous knee pain.  He submitted correspondence from 
Thomas L. Schildwachter, M.D., who indicated in May 1991 that 
left knee flexion was limited to 110 degrees with pain.  
There was medial joint line tenderness.  Collateral ligaments 
were stable.  There was a 1 to 1 1/2+ pivot shift test and a 
mildly positive Drawer test indicative of an anterior 
cruciate problem that was probably chronic.  McMurray's test 
was uncomfortable.

The veteran also submitted correspondence from Charles W. 
Miller, M.D., who indicated in June 1995 that the veteran's 
knee examination was similar to that of Dr. Schildwachter's 
in 1991.  It was Dr. Miller's understanding that the veteran 
continued to experience episodic pain and, on occasion, 
sensed the knee was not going to support him.  Range of 
motion was from full extension to approximately 110 degrees 
flexion.  There was a mildly positive pivot-shift test.  It 
was Dr. Miller's opinion that there was evidence of anterior 
cruciate laxity which produced chronic instability and in 
certain situations could lead to degenerative disease.

A March 1995 VA x-ray of the left knee showed bony 
mineralization appeared normal.  There was probable left knee 
joint effusion.  There was slight narrowing of the 
patellofemoral joint space.  There was a questionable 
intraarticular loose body.  The impressions included probable 
moderate left knee joint effusion, slight narrowing of the 
patellofemoral joint space, and possible intraarticular loose 
body.  An April 1995 VA treatment report notes the veteran 
was seen for chronic left knee pain.

A rating decision in July 1995 reduced the rating of the knee 
from 20 percent to 10 percent.

A treatment note from Dr. Schildwachter in April 1996 
indicates the veteran was having left knee pain for the last 
three weeks and received a cortisone injection.

At a hearing before the undersigned Member of the Board in 
September 1997, the veteran testified that he had knee pain 
and occasional locking, and twice had fallen down.  He 
testified that his knee interfered with employment.  He 
stated that he received three cortisone shots between 1991 
and 1995.

On June 1998 VA examination, the veteran again complained of 
aches, and trouble with his left knee giving out, resulting 
in occasional falls.  He reported occasional swelling and 
stiffness resulting in deterioration in his range of motion. 
He indicated that, while he occasionally used a cane to walk 
distances, he did not utilize a knee brace.  For his pain, he 
primarily took over-the-counter medications including 
Ibuprofen.  He was presently employed with the department of 
transportation, where his duties included work at a desk as 
well as field activities.  Objective examination revealed no 
effusion.  A well-healed surgical scar was observed on the 
medial aspect of the knee.  His left knee demonstrated full 
extension and flexion to 120 degrees while his right knee 
demonstrated full extension and flexion to 130 degrees.  
There was no medial instability; however, positive Lachman 
and anterior drawer signs, on the left more so than the 
right, were noted.  There was crepitance on range of motion 
of the knee both actively and passively.  No outward 
deformity of the knee was observed.  X-rays revealed 
patellofemoral arthritic changes and some irregularity 
involving the anterior tibial spine or proximal tibia intra-
articularly.  The impression was status post rupture of the 
medial collateral ligament of the left knee and tear of the 
anterior cruciate ligament with avulsed bone fragment from 
the tibial spine.  Examination revealed findings compatible 
with anterior cruciate ligament laxity with some "slight 
instability."  The examiner opined that this instability was 
the cause of the veteran's left knee giving way from time to 
time.  The examination report also indicates that the 
veteran's gait was normal; however, when he attempted to get 
up out of a chair, his knee tended to buckle.  It was also 
noted that the veteran's left knee tended to give way, as he 
had to catch himself and hold onto the chair arms during the 
examination. 

On March 1999 VA examination, the veteran complained of left 
knee pain that had progressed over the last few years.  He 
complained of stiffness, difficulty sitting for long periods 
and then attempting to get up, and difficulty ascending and 
descending stairs.  He also complained of a decrease in left 
knee range of motion.  He related a recent episode of falling 
due to his knee giving way, which occurred four to five weeks 
prior to the examination.  While he did not use a brace, he 
utilized a cane for long distance ambulation.  He took over-
the-counter medication as necessary.  At the time of the 
examination, he was still working in transportation and 
denied having appreciable swelling, although he did have 
occasional swelling.  A well-healed surgical scar on his left 
knee was noted.  His knees displayed mild crepitance on range 
of motion with his left knee showing full extension and 
flexion to 115 degrees while his right knee had full 
extension and flexion to 130 degrees.  While no medial 
instability was noted, his left knee demonstrated a positive 
Lachman's test.  The veteran had no complaints of pain on 
passive and active range of motion, and there was no 
appreciable effusion.  Radiographs of the knee revealed mild 
to moderate patellofemoral arthritis with some irregularity 
of the anterior tibial spine.  The impression was status post 
injury to the medial collateral ligament of the left knee as 
well as rupture of the anterior cruciate ligament, status 
post repair.  It was noted that the veteran had some residual 
instability of the left knee secondary to incompetency of the 
anterior cruciate ligament of the left knee with mild 
patellofemoral arthritis on radiographic findings.

On VA joints examination in December 1999, the veteran 
indicated that his symptoms had progressed since his VA 
examination in June 1998.  He complained of trouble with pain 
in the anterior aspect of the left knee, crepitance, 
inability to get up out of a chair with ease, and difficulty 
going up and down stairs.  He also complained of difficulty 
traveling on rough terrain and difficulty going down hills.  
The examiner noted that the veteran's biggest complaint was 
achiness and pain that was exacerbated by cool and damp 
weather.  He complained of stiffness with limitation of 
motion upon getting up in the morning.  He was unable to say 
how much loss of range of motion he had during exacerbations 
or when he had problems due to weather.  The examiner 
indicated that it was difficult to estimate any additional 
loss of motion resulting from these flare-ups.  The veteran 
stated that he did not use canes or braces and that he 
continued to work for the Virginia Highway Department.  On 
examination, extension of the left knee was full, and flexion 
was limited to 120 degrees.  The veteran had a positive 
Lachman and a positive moderate anterior drawer on clinical 
examination; however, there was no medial or lateral laxity.  
There was no effusion.  There was a "great deal of 
crepitance" on left knee range of motion, with pain on 
motion.  With continued range of motion of the left knee, the 
pain intensified.  X-rays revealed degenerative changes 
involving the patellofemoral joint.  The examiner noted that 
the veteran's symptoms were exacerbated by higher demand 
activities, such as walking up and down inclines, as well as 
getting up out of a chair or ascending and descending stairs.  
The examiner noted that he was unable to determine if the 
veteran had excessive fatigability or extra loss of range of 
motion of his left knee when he was most symptomatic, as such 
information is difficult to ascertain in a clinical setting 
and could only be inferred or implied.    

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, it should be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992);  Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1993);  Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  
(d) Excess fatigability;  
(e) Incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that diagnostic codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  See also, Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (38 C.F.R. § 4.40 does not require a separate rating 
for pain, but the impact of pain must be considered in making 
a rating determination).  However, in Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 (impairment of the knee) was not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  However, it was noted that a 
separate rating must be based on additional disability.  
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain a 
separate rating for arthritis.  However, if the veteran did 
not at least meet the criteria for a zero percent rating 
under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.

In a subsequent opinion in August 1998, the General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, a 
separate rating when there is x-ray evidence of arthritis 
must also be considered in light of 38 C.F.R. § 4.59 which 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  Absent       x-ray findings of 
arthritis, the criteria under Diagnostic Codes 5260 and 5261 
would apply, and a claimant's painful motion may add to the 
actual limitation of motion as to warrant a rating under 
those codes.  Finally, it was noted that a claimant should be 
compensated for all the manifestations of a disability to the 
extent authorized under the regulations, and that rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  VAOPGCPREC 09-98, August 14, 
1998.

The veteran's left knee disorder is currently evaluated as 20 
percent disabling under Diagnostic Code 5257.  Slight, 
recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability rating.  A 20 percent rating 
is assigned if there is moderate recurrent subluxation or 
lateral instability.  Severe, recurrent subluxation or 
lateral instability warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The Board finds that an increased disability rating under 
Diagnostic Code 5257 is not warranted.  While the evidence 
shows that the veteran has instability in his left knee, the 
evidence does not show that this instability is severe as 
contemplated by an increased disability rating.  On the 
contrary, while there is evidence of a positive Lachman's 
test and a positive moderate anterior drawer test, the 
clinical evidence shows no medial or lateral laxity.  The 
Board notes the veteran's complaints of his left knee 
occasionally giving out resulting in falls; however, the most 
recent VA examination did not support a finding of severe 
instability.  In fact, there was no lateral or medial laxity, 
and the veteran did not use any ambulation aids such as a 
cane.  It was noted that he remained employed with the 
Virginia Highway Department, and was involved in some 
fieldwork.  Accordingly, the Board finds that the instability 
of the veteran's left knee is no more than moderate, and is 
adequately reflected by a 20 percent rating under Diagnostic 
Code 5257. 

As indicated above, VA General Counsel has held that 
arthritis of the knee may be rated separated from 
instability.  Arthritis due to trauma and substantiated by x-
ray findings is evaluated as degenerative arthritis based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved (here the knee).  When 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, including Note 1.

A noncompensable rating is assigned if flexion of the leg is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees or extension is limited to 10 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees or 
extension is limited to 15 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II.  

Recent clinical evidence (the VA examination in December 
1999) shows that the veteran has full extension and 120 
degrees flexion of the left knee.  Hence, the criteria for a 
compensable rating are not met under either Code 5260 or Code 
5261.   Diagnostic Code 5003 provides for a 10 percent rating 
when there is x-ray evidence of arthritis and limitation of 
motion which is noncompensable under the appropriate 
diagnostic codes.  Here, degenerative changes in the 
veteran's left knee have been confirmed by x-ray.  
Additionally, clinical data show that there is limitation of 
motion, albeit noncompensable, of the left knee.  
Accordingly, a separate 10 percent rating for arthritis of 
the left knee with limitation of motion is warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  While the veteran was found to 
have some functional impairment on his latest VA examination, 
he indicated that he did not require the use of supportive 
braces or a cane.  Additionally, evidence shows that he 
manages to function in his employment with the Virginia 
Highway Department.  The Board finds that the functional 
impairment resulting from the veteran's left knee disorder is 
sufficiently compensated by the 30 percent combined rating 
now to be assigned (20 percent for instability and 10 percent 
for arthritis with painful motion).  

The Board notes that the question of extraschedular 
consideration was raised at a 1997 Board Hearing.  
Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The basis for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  Based on the 
evidence discussed above and a review of the veteran's claims 
folder, the Board finds that the evidence does not present an 
exceptional or unusual situation, such as would warrant 
referral of the case for consideration of an extraschedular 
rating. 


ORDER

A combined 30 percent rating for left knee disability is 
granted, subject to the regulations governing payment of 
monetary awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

